PER CURIAM.
Five points have been presented on this appeal from a final judgment by which appellant was adjudicated guilty of second degree murder and use of a firearm in the commission of a felony in accordance with a jury verdict finding him guilty of those crimes.
Although well briefed and argued we find each point to be without merit. While not frivolous, none of the points are novel and each has been sufficiently addressed by prior opinions of this and the other appellate courts of Florida. Accordingly, no useful purpose will be accomplished by repetition here.
Finding that appellant has failed to demonstrate reversible error the judgment and sentence are
AFFIRMED.
McCORD, C. J., and BOYER and MILLS, JJ., concur.